NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
SELECT EXPORT CORP.,
Plaintiff-Appellan,t,
V.
JACK RICHESON & CO., TRIDENT INDUSTRIA DE
PRECISAO LTD., JERRY’S ARTARAMA N.C., INC.,
UTRECHT MANUFACTURING CORP., AND DAVID
SCHWARTZ, s
Defendants-Appellees.
11
2012-1122
Appeal from the United States District Court for the
Southern District of F1o1'ida in case no. 10-CV-80526,
Judge Wil1iam P. Dimit1'ou}eas.
ON MOTION
Before BRYsoN, MAYER, and LINN, Circuit Judges.
BRYSoN, Circuit Judge.
0 R D E R
Jack Riches0n & C0. et a1. (Riches0n) move to dismiss
Select Expo1't Corp.’s appea1. Se1ect opposes and moves to

SELECT EXPORT CORP V. RICHESON 2
transfer the appeal to the United States Court of Appeals
for the Eleventh Circuit.
Select’s appeal arises out of its complaint brought in
the United States District Court for the Southern District
of Florida, charging Richeson with trademark infringe-
ment, false advertising under the Lanham Act, trademark
dilution, defamation, and tortuous interference with
contract.
This is a court of limited jurisdiction. 28 U.S.C. §
1295. Without a cause of action arising under the patent
laws, this court is without jurisdiction to hear the state
law and Lanham Act causes of action raised in Select’s
complaint.
Richeson contends that the appeal should be dis-
missed because Select waived its right to appeal by stipu-
lating to a settlement of the case before the district court.
Select argued below it did not in fact stipulate to settle-
ment and informs the court in its motion to transfer that
it intends to appeal that issue. Under the circumstances
we deem it the better course to transfer the appeal along
with the motion to dismiss to the Eleventh Circuit.
Accordingly,
IT IS ORDERED THATZ
Select’s motion to transfer is granted. The appeal and
Richeson’s motion to dismiss are transferred pursuant to
28 U.S.C. § 1631 to the United States Court of Appea1s for
the Eleventh Circuit.
FOR THE COURT
APR 02 2012
lsi J an Hor`oaly
Date J an Horbaly
Clerk
FlLED
U.S. COURT OF APPEALS FOFl
THE FEDERAL ClHCUIT
APR 02 2012
JAN \~\0RBA\.Y
CLERK

3 SELECT EXPORT CORP V. RICHESON
cc: Michael Winer, Esq.
Bernardo Burstein, Esq.
s19
Issued As A Mandate:  0 2 
n